— Appeal by defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered June 7, 1984, convicting him of assault in the second degree and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed, and case remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
The complainant was shot at the conclusion of a street scuffle between two hostile groups. At trial, the complainant acknowledged that he had previously been convicted of possession of a handgun after pointing the gun at defendant’s friend, who was a participant in the scuffle.
In its charge, the court instructed the jury that it could consider the prior illegal acts of a witness, as well as his possible bias or prejudice, in assessing the credibility of his testimony. Following the court’s charge, defense counsel requested a supplementary instruction that the jury could also consider complainant’s prior conviction as evidence of his hostility toward defendant. There was no basis upon which *748the jury could infer that the previous confrontation between complainant and defendant’s friend demonstrated hostility toward defendant. Therefore, counsel’s request was properly denied.
Defendant’s remaining contentions have been examined and found to be without merit. Lazer, J. P., Mangano, Brown and Lawrence, JJ., concur.